Citation Nr: 0805603	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  04-39 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an increased evaluation for gouty arthritis of 
multiple joints, currently rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from March 1967 to December 
1968, and from February 1974 to June 1992.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
denying an increased evaluation for gouty arthritis, rated 40 
percent disabling.  


FINDINGS OF FACT

1.  The veteran's gouty arthritis of multiple joints does not 
produce symptoms definitely impairing health, and does not 
produce incapacitating exacerbations.  

2.  Degenerative arthritis present in multiple joints is not 
medically associated with the veteran's gouty arthritis of 
multiple joints.  


CONCLUSION OF LAW

The criteria for a rating above the 40 percent assigned for 
gouty arthritis of multiple joints are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.10, 4.71a, Diagnostic Code 5002-5017 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in a 
statement of the case (SOC) or a supplemental statement of 
the case (SSOC).  Mayfield; Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

In an April 2003 letter addressing the issue herein 
adjudicated, the RO informed the veteran of its duty to 
assist him in substantiating his claims under the VCAA, and 
the effect of this duty upon his claim for an increased 
evaluation for gouty arthritis of multiple joints.  This 
letter satisfied all four notice requirements of the VCAA, 
and addressed evidence required to support both of those 
claims.   See 38 C.F.R. Parts 3 and 4.  It also informed what 
evidence VA would seek to provide and what evidence the 
veteran was expected to provide.  Also by this letter, the 
veteran was requested to submit or inform of pertinent 
evidence, and was asked to submit any evidence "itself", 
and thus he was implicitly asked to submit any evidence in 
his possession.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

A recent decision of the U.S. Court of Appeals for Veterans 
Claims concluded that, for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. Jan. 30, 2008).  

Those requirements of VCAA notice were not satisfied by the 
April 2003 notice letter issued prior to the appealed May 
2003 RO adjudication.  However, by subsequent VCAA notice 
letters in March 2006 and February 2007, which provided 
complete VCAA notice, those requirements were adequately 
satisfied, and those subsequent notice letters were followed 
by readjudication of the claim by an SSOC in August 2007.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present case, the 
March 2006 VCAA letter did address applicable Dingess 
requirements and the applicable downstream issue of effective 
date.  Further, any potential error in such notice was 
harmless in this case, because the appealed claim for 
increased rating is here denied, and a new effective date 
will not be assigned.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records (SMRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letters requested that the veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claim, 
and to provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claim.  

VA records and the veteran's SMRs have been obtained and 
associated with the claims folder.  The veteran provided 
authorization to obtain additional private medical sources.  
Records were duly requested from all sources, and all records 
received were associated with the claims folder.  Records 
from the Social Security Administration (SSA), in support of 
an SSA disability determination, were also duly obtained and 
associated with the claims folder.  The veteran was duly 
informed, including by the appealed May 2003 rating action, 
by a September 2004 SOC, and by January 2005 and August 2007 
SSOCs, of records obtained in furtherance of his claim, and 
thus by implication of records not obtained.  The veteran was 
adequately informed of the importance of obtaining all 
relevant records.  Neither the veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence presenting a reasonable 
possibility of furthering the appealed claim.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran was also duly afforded official examinations 
addressing his claimed gouty arthritis of multiple joints, in 
April 2003 and June 2004.  These examination reports 
adequately address the gouty arthritis of multiple joints, 
and are sufficient, taken together with all evidence of 
record, for the present adjudication of the increased rating 
claim.  

The June 2004 VA examiner noted that he had not been 
requested to review the claims folder.  However, he did 
adequately review the veteran's self-reported history of 
gouty arthritis of multiple joints, and made medical findings 
and conclusions entirely consistent with those of other 
medical examiners and treating practitioners of record.  
Hence, there appears to be no reasonable possibility that 
review of the prior medical records would change the June 
2006 examiner's findings, and accordingly no reasonable 
possibility that such a review by the examiner would further 
the veteran's claim.  Absent any reasonable possibility of 
furthering the claim, remand for a further examination 
benefited by review of the claims folder is not necessary to 
fulfill the duty to assist the veteran including pursuant to 
the VCAA.

The veteran and his representative were afforded appropriate 
opportunity to address the claim, and did so by written 
submissions.  By his October 2004 VA Form 9, the veteran 
expressly denied the opportunity of a hearing to provide 
testimony addressing his claim.  There is no indication that 
the veteran or his representative has expressed a further 
desire to address his claim which has not been fulfilled.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.; see Vazquez-Flores 
v. Peake, supra.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Claim for Increased Evaluation for Service-Connected 
Gouty Arthritis of Multiple Joints 

The veteran contends that his gouty arthritis of multiple 
joints is more disabling than is reflected in the 40 percent 
assigned.  In support, he contends that his gouty arthritis 
is associated with his assessed degenerative arthritis, 
present in multiple joints including his left hip, for which 
he underwent a total hip replacement.  However, as discussed 
below, the Board herein ultimately finds that the weight of 
the evidence is against such an association between the 
veteran's service-connected gouty arthritis of multiple 
joints any degenerative arthritis of multiple joints.  The 
Board here addresses the claim for the current rating period, 
beginning from the March 11, 2003, date of receipt of claim 
for increase.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Here, however, the veteran's gouty 
arthritis is not rated based on limitation of motion of 
affected joints, because disability based on any chronic or 
materially disabling limitation of motion of affected joints 
- other than during the very limited periods of exacerbation 
or flare of the gouty arthritis - is not shown, as discussed 
below.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2007).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

The veteran was granted service connection for gouty 
arthritis and assigned an initial 40 percent evaluation based 
in part on a VA examination in January 1993 in which the 
veteran reported that he had recurring episodes approximately 
every three months, which were occasionally so severe as to 
require that he miss two to three days of work.  He then 
reported that the gouty arthritis affected the toes of both 
feet, as well as the knees, elbows, and ankles.  He further 
reported that in the past year he had missed three to five 
days of work due to his gout.  The veteran also reported a 
sensation of numbness in the fifth digits of the hands, 
though without actual loss of sensation or loss of strength, 
over the past one-and-one-half years.  

The January 1993 examiner noted that the veteran took 
Allopurinol, as well as Colchicine and indomethacin, when he 
had these acute gout flareups.  At the examination, the 
examiner found no current signs or symptoms of disability 
attributable to the gouty arthritis, but assessed the 
presence of the disorder based on the veteran's medical 
history.

Subsequent VA and private medical records, as well as records 
obtained from the Social Security Administration, fail to 
show treatment for gouty exacerbations, and fail to present 
findings of gouty arthritis causing significant functional 
impairment.  Rather, these records include diagnoses of 
degenerative arthritis affecting multiple joints.  
Particularly affected by degenerative arthritis were the both 
knees, the low back, and the left hip, with a left total hip 
replacement performed in October 2003.  

The veteran was afforded a VA examination in April 2003 to 
address his service-connected gouty arthritis for 
compensation purposes.  He complained of diffuse pains in the 
knees, elbows, and ankles.  He then reported treatment for 
gouty arthritis over many years with Allopurinol.  The 
veteran complained in particular about difficulties with his 
left hip, and the examiner noted that X-rays showed severe 
osteoarthritis of the left hip.  On physical examination, the 
examiner found no evidence of gouty arthritis or 
osteoarthritis of affecting the feet.  The examiner assessed 
that the veteran's history of acute attacks of gouty 
arthritis were apparently under good control.   

September 2003 X-rays of the left hip showed joint space 
narrowing.  September 2003 X-rays of the low back showed 
degenerative changes with grade I retrolisthesis of L2 on L3.  

The veteran underwent further VA examination June 2004, to 
address again his gouty arthritis for compensation purposes.  
While the examiner noted that no review of the claims folder 
had been requested, the examiner carefully reviewed the 
veteran's self-reported history.  The veteran stated that he 
had acute attacks in the past affecting the right knee and 
right elbow, and he further reported that he had at times 
felt he was experiencing symptoms in the proximal and distal 
interphalangeal joints of the hands.  

However, at that examination, the veteran reported that he 
had episodes of gout two to three times per year, with 
swelling, pain, and redness of affected joints, at which 
times he would take Allopurinol daily.  He further reported 
that during these flares he would also use Colchicine twice 
initially, and then one every hour to a total of three or 
four pills, at which time the acute flare of gout would 
decline.  Thus, the veteran effectively reported that he 
would achieve a decline in these flares of gout within two to 
three hours of onset.  Consistent with this, he reported that 
he had not been required to miss work in the past due to his 
gout, though he was currently unemployed due to other 
orthopedic difficulties.  

The veteran reported at the examination that he was not 
followed by a rheumatologist, and that he did not use any 
supportive or assistive devices due to his gouty arthritis, 
and he had not had any past surgery for treatment of the 
disorder.  While the veteran sought to contend that his gout 
affected his left hip, the examiner noted that the veteran 
described conditions affecting the hip including marked loss 
of joint space, which the examiner assessed as consistent 
with degenerative arthritis rather than gouty arthritis.  
Physical examination of other joints also produced no 
findings supportive of gouty arthritis or its affects.  The 
examiner assessed that the veteran had polyarticular gout 
that was well-controlled by medication, and further opined 
that it was unlikely that the veteran's left hip arthritis 
(status post replacement) was related to his gouty arthritis.  

The veteran's gouty arthritis has been rated under Diagnostic 
Code (DC) 5017, which in turn is to be rated under DC 5002, 
the code for rheumatoid arthritis.  38 C.F.R. § 4.71a, DCs 
5002-5017.  Under the appropriate code, where the condition 
presents with one or two exacerbations a year in a well-
established diagnosis, a 20 percent rating is to be assigned.  
Where the condition presents symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times per year, a 40 percent rating is 
assignable.  Where the condition is productive of systemic 
effects of weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times per year, or a lesser number 
over prolonged periods, a 60 percent rating is warranted.  
Diagnostic Code 5002.  

In this case, the weight of the evidence, as supported by the 
discussed medical records and the veteran's self-report of 
current and recent symptoms, is to the effect that the 
veteran's gouty arthritis does not produce continuous or 
everyday disability, but rather only materially manifests two 
or three times per year.  When it manifests at these times, 
it is effectively brought under control within a matter of 
hours through prescribed medications.  The veteran 
acknowledged that when he did work in the recent past these 
flares of gouty arthritis did not result in missed work.  The 
April 2003 and June 2004 examiners thus accurately assessed 
that the condition was well-controlled by medications.  Thus, 
the weight of the evidence indicates that even the criteria 
for a 40 percent evaluation for gouty arthritis are not here 
met because with current medication the veteran's condition 
does not produce symptoms definitely impairing health, and 
does not produce incapacitating exacerbations.  Because the 
two or three exacerbations produced per year are brought 
under control within a matter of two to three hours without 
such severity of symptoms as to require even a single day of 
lost work, they ultimately cannot be considered 
incapacitating for purposes of the applicable diagnostic 
codes.  38 C.F.R. § 4.71a, DC 5002.  

The weight of the evidence is also against the veteran's 
assessed degenerative arthritis of multiple joints being 
related to his gouty arthritis.  While the Board notes the 
veteran's contentions to the effect that debilitating 
arthritis affecting his joints, generally assessed as 
degenerative arthritis, is associated with his gouty 
arthritis, that is a medical question beyond the scope of lay 
knowledge, and hence the veteran's contention of such a 
causal or associative link cannot ultimately support the 
claim.  Espiritu; cf. Jandreau.   

The Board also notes the veteran's representative's 
contention, in his January 2008 Written Brief Presentation to 
the Board, that a June 2004 medical opinion was to the effect 
that the veteran's left hip condition was related to his 
gouty arthritis.  However, the only medical opinion in June 
2006 of record and addressing that issue is the opinion 
afforded by the June 2004 VA examiner.  As discussed above, 
that examiner's opinion was that it was not likely 
(specifically, "less likely as not," which is not the most 
precise choice of words, but nonetheless gets the point 
across) that the veteran's left hip arthritis was related to 
his gouty arthritis.  Hence, that opinion, as already noted, 
is against, not for, such a link.  Neither the veteran nor 
his authorized representative have pointed to medical 
evidence that actually supports the claim.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for gouty 
arthritis of multiple joints, from the 40 percent currently 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002-5017.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for gouty arthritis of 
multiple joints is denied. 



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


